Procedural Summary
This is responsive to the claims filed 7/6/2020.  
Claims 2-21 are pending. 
The Drawings filed on 6/25/2020 are noted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4, 7, 20 & 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Daniel (US 7,699,702). 
Regarding Claims 2, 20, 21: Daniel discloses an apparatus and method and CRM including: controlling by a processor, (e.g., Fig. 1, game server 2), monitoring play of a player in a plurality of games, (Abstract); generating profile data for the player based on the monitoring information, (Col. 10. Lines 30-45, logged player data over cumulative game outcomes), determining whether an action by the player in a second game that is subsequent to the plurality of games results in a collusive outcome and that the action deviates from the profile data, in accordance with a severity of collusion, (Col. 10. Lines 35-59, wherein the play monitored occurs after 300 hands, thus the 301st hand, wherein a tertiary statistic is established and exceeding a threshold triggers investigation and suspension from game. The threshold, i.e., “1,08” represents a severity of collusion: When the tertiary statistic falls below it, potential collusion is not deemed serious enough for suspension. When the tertiary statistic meets or exceeds the threshold, in contrast, collusion is determined severe enough for suspension); and in 
Regarding Claim 4: Daniel discloses in which determining that the action deviates from the profile data includes determining a probability that the action is not in line with historical play of the player by comparing the action to the profile data, (Col. 10. Lines 45-59, determination of a threshold is a probability of collusion, i.e., less than 1.08 not collusive, greater than 1.08, collusive.) 
Regarding Claim 7: Daniel discloses determining a likelihood of collusion and presenting the likelihood to a collusion detector, (Col.10. Lines 45-59, the tertiary statistic is a likelihood of collusion when it exceeds the threshold.) 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel (US 7,699,702) in view of Van Luchene (US 2008/0207327). 
Daniel discloses the invention substantially but does not make explicit that a collusive outcomes includes a large transfer of chips. However, in a related invention, Van Luchene explains that large transfers of money between players may indicate collusion, (Van Luchene, ¶¶ 1251, 1393.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to additionally flag large money transfers as requiring investigation, in the invention of Daniel, as suggested by Van Luchene, for purposes of further preventing collusion. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel (US 7,699,702) in view of Official Notice. 
Daniel discloses a collusion detector that can ban a player from gameplay, (Col. 10. Lines 60-64) , wherein a human supervisor can decide whether a player is to be suspended, (Col. 11. Lines 55-60.) Daniel also shows players operating electronic platforms for play, (Col. 7. Lines 1-13). However, Daniel does not make explicit that collusion detector is coupled to a user interface (or electronic platform). Examiner takes Official Notice that casino supervisors and personnel have access to user interfaces and electronic platforms through which fraudulent play can be detected and acted upon. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to provide Daniel’s supervisor with a user interface through which Daniel’s collusive players can be suspended, as taught by Official Notice, for several reasons including to automate an otherwise manual activity for a game supervisor. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,699,523. Although the claims at issue are not identical, they are the patented claims substantially disclose the claimed invention. Specifically, the pending claims are generic to the patented claims which each claim feature shown by the patented claims with the exception of the CRM statutory category. However, Examiner takes Official Notice that implementing process claims using a CRM was notoriously well known prior to Applicant’s invention and would have been obvious. 
Allowable Subject Matter
Subject to overcoming the double patenting rejection, these claims recite allowable language:
Claims 3, 6, 8-10 & 12-19. 
Reasons for allowance: The closest prior art, Daniel (US 7,699,702) suggests a threshold-based statistic, which, when exceeded over a large number of plays, indicates possible collusion. However, there is no suggestion in Daniel to further analyze (or modify) said statistic to delineate between lower and higher severity collusion potential. Nor does Daniel provide for a  1) collusion monitoring unit to access recorded game history, wherein the history is then used to recreate a game and 2) vector-based profile recordation of a player’s gaming behavior. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis, can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OMKAR A. DEODHAR
Examiner
Art Unit 3714


/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715